EXHIBIT 10.1






ORIGINATOR REMOVAL AGREEMENT AND FACILITY AMENDMENT
 
This ORIGINATOR REMOVAL AGREEMENT (this “Agreement”), dated as of July 28, 2014,
is entered into by and among the following parties:
 
 
(i)
ASHLAND, INC., a Kentucky corporation (“Ashland”);

 
 
(ii)
HERCULES INCORPORATED, a Delaware corporation (“Hercules”);

 
 
(iii)
ASHLAND SPECIALTY INGREDIENTS G.P., a Delaware general partnership (“Ashland
Specialty Ingredients”);

 
 
(iv)
ISP TECHNOLOGIES INC., a Delaware corporation (“ISP Technologies”);

 
 
(v)
ASHLAND ELASTOMERS LLC, a Delaware limited liability company (“Ashland
Elastomers”);

 
 
(vi)
CVG CAPITAL III LLC, a Delaware limited liability company (the “SPV”);

 
 
(vii)
LIBERTY STREET FUNDING LLC, a Delaware limited liability company (“Liberty
Street”), as a Conduit Investor and an Uncommitted Investor;

 
 
(viii)
GOTHAM FUNDING CORPORATION, a Delaware corporation (“Gotham”), as a Conduit
Investor and an Uncommitted Investor;

 
 
(ix)
THE BANK OF NOVA SCOTIA (“BNS”), as Agent, a Letter of Credit Issuer, a
Committed Investor, a Managing Agent and an Administrator;

 
 
(x)
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as a Letter of Credit Issuer, a
Committed Investor, a Managing Agent and an Administrator;

 
 
(xi)
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Letter of Credit Issuer, a Managing
Agent, and a Committed Investor; and

 
 
(xii)
SUNTRUST BANK (“SunTrust”), as a Letter of Credit Issuer, a Committed Investor
and a Managing Agent.

 
Capitalized terms used (including as used above) but not otherwise defined
herein have the respective meanings assigned thereto in the TAA (as defined
below) or, if not defined therein, in the Sale Agreement (as defined below).
 
RECITALS
 
1.           Ashland, Hercules, Ashland Specialty Ingredients, ISP Technologies,
Ashland Elastomers and the SPV, have entered into that certain Sale Agreement,
dated as of August 31, 2012 (as amended, supplemented or otherwise modified from
time to time, the “Sale Agreement”).
 


 
 
 
 


2.           The parties hereto have entered into that certain Transfer and
Administration Agreement, dated as of August 31, 2012 (as amended, supplemented
or otherwise modified from time to time, the “TAA”).
 
3.           Pursuant to a corporate restructuring, as of July 1, 2013, ISP
Technologies and Ashland Elastomers ceased to generate Receivables (such
transaction, the “Restructuring”).  On or about the date hereof, in connection
with Ashland’s disposition of its and its Affiliates’ water technologies
business, Ashland is selling certain assets of Hercules to a third party that is
not an Affiliate of Ashland (such transaction, the “Water Technologies
Disposition and, together with the Restructuring, the “Subject
Transactions”).  Hercules, ISP Technologies and Ashland Elastomers are herein
referred to collectively and individually as the “Subject Originators” and a
“Subject Originator”.
 
4.           In connection with the Subject Transactions and on the terms and
subject to the conditions set forth herein, the parties hereto desire to remove
the Subject Originators as parties to the Sale Agreement and the TAA as
Originators thereunder and to enter into the other agreements hereinafter set
forth.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Designation of Agreement.  This Agreement shall be designated the
Fifth Amendment to the TAA and the Second Amendment to the Sale Agreement. The
operative provisions herein shall be applied to the TAA or the Sale Agreement
consistently with their terms.
 
SECTION 2.  Removal of Subject Originators.  Effective as of the date hereof,
each Subject Originator shall cease to be a party to the Sale Agreement and the
TAA as an Originator thereunder; it being understood and agreed that,
immediately prior to giving effect to the foregoing removal of each Subject
Originator as a party to the Sale Agreement and the TAA, Ashland shall, pursuant
to Section 4 below, assume all of the Subject Originators’ duties, obligations
and liabilities under the Sale Agreement, the TAA and the other Transaction
Documents.  After giving effect to such removal and such assumption, each
Subject Originator shall have no further rights, duties or obligations under the
Sale Agreement, the TAA or any other Transaction Document.  After giving effect
to this Agreement, Ashland and Ashland Specialty Ingredients shall be the sole
Originators remaining party to the Sale Agreement and the TAA.
 
SECTION 3.  Payment in Full of each Subject Originator’s Deferred Purchase Price
and other Subordinated Obligations.  Each Subject Originator represents and
warrants to the other parties hereto that (a) it remains the sole holder and
beneficiary of all Subordinated Obligations (including the right to receive its
Deferred Purchase Price) acquired under the Sale Agreement  and (b) it has not
sold, pledged, assigned, or otherwise transferred any Subordinated Obligation
(including the right to receive its Deferred Purchase Price) or any interest
therein.  Each Subject Originator acknowledges and agrees that all the SPV’s
obligations (including, without limitation, any Subordinated Obligations and any
obligation to pay any Deferred Purchase Price) to such Subject Originator (and
its successors and assigns) under the Transaction Documents and
 
 


 
2
 
 


otherwise have been finally and fully paid and performed.  No Subject Originator
(or any successor or assignee thereof) shall have any further right to receive
payment or performance of any Subordinated Obligation (including any right to
receive any Deferred Purchase Price).
 
SECTION 4.  No Letters of Credit Issued for the Account of any Subject
Originator.  Each Subject Originator, Ashland, Ashland Specialty Ingredients and
the SPV represents and warrants to the other parties hereto that no currently
outstanding Letters of Credit have been issued for the account of any Subject
Originator (or its designees) pursuant to the TAA and Section 3.1(c) of the Sale
Agreement.
 
SECTION 5.  Delegation and Assumption of Subject Originators’
Obligations.  Effective immediately prior to the removal of each Subject
Originator as a party to the Sale Agreement and the TAA pursuant to Section 2
above, each Subject Originator hereby delegates and assigns to Ashland, and
Ashland hereby assumes, all such Subject Originator’s duties, obligations and
liabilities under the Sale Agreement, the TAA and the other Transaction
Documents.
 
SECTION 6.  Sale of Subject Originators’ Receivables and Blocked Accounts.  For
purposes of facilitating the Subject Transactions, each Subject Originator
desires to purchase from the SPV, and the SPV desires to sell to each Subject
Originator, each of the outstanding Receivables previously sold by such Subject
Originator to the SPV under the Sale Agreement, which Receivables are identified
in the electronic data file delivered to the Agent and the Managing Agents by
Ashland in connection with this Agreement (such Receivables with respect to each
Subject Originator, the “Subject Receivables”) and the Blocked Accounts listed
in Schedule 1 hereto (such Blocked Accounts with respect to each Subject
Originator, the “Subject Blocked Accounts”).
 
6.1           Transfer by Agent and Investors.  To facilitate the foregoing
sale, effective as of the date hereof, the Agent (on behalf of the Investors)
hereby sells, assigns and transfers to the SPV, and the SPV hereby purchases and
accepts all the Agent’s and the Investors’ right, title and interest (including
any security interest) in and to each of the Subject Receivables, all Related
Security with respect thereto and each Subject Blocked Account; excluding, for
the avoidance of doubt, any Collections received with respect to the foregoing
prior to the date hereof.
 
6.2           Transfer by SPV.  On the date hereof, the SPV hereby sells,
assigns and transfers to each Subject Originator, and each Subject Originator
hereby purchases and accepts all the SPV’s right, title and interest in and to
each of the Subject Receivables, all Related Assets with respect thereto and the
Subject Blocked Accounts; excluding, for the avoidance of doubt, any Collections
received with respect to the foregoing prior to the date hereof.  As
consideration for the foregoing sale by the SPV, all the SPV’s obligations to
each Subject Originator are extinguished and paid in full pursuant to Section 3
above, and each Subject Originator shall pay to the SPV the additional purchase
price therefor previously agreed to between such Subject Originator and the SPV,
which consideration each Subject Originator and the SPV hereby agree represents
fair value for the assets transferred pursuant to this Section 6.2 and which
shall be deemed to be the Repurchase Price as defined in the Sale Agreement.
 
 


 
3
 
 


6.3    Authorization to Terminate Financing Statements, Etc.  The SPV, the
Agent, the Investors, the Managing Agents and the Administrators hereby
authorize each Subject Originator (or its designee), at such Subject
Originator’s sole expense, to record and file UCC-3 termination statements and
to otherwise cause the termination of each UCC-1 financing statement naming such
Subject Originator as debtor or seller filed in connection with the transactions
contemplated by the Sale Agreement and the TAA and covering the assets described
in Sections 6.1 and 6.2 above.  Additionally, BNS and the SPV shall amend the
applicable Block Account Agreements to remove the Subject Blocked Accounts by
entering into amendments with the applicable Blocked Account Banks. For the
avoidance of doubt, all Blocked Account Agreements shall remain in full force
and effect with respect to any Blocked Accounts that are not Subject Blocked
Accounts.
 
6.4           No Recourse, Representation or Warranty. The sales, assignments
and transfers by the Agent, the Investors and the SPV made pursuant to Sections
6.1 and 6.2 above are made without recourse to, or representation or warranty
by, any Person except as expressly set forth herein.
 
SECTION 7.  Additional Amendments to the TAA.
 
7.1           Reduction of Facility Limit and Commitments; Rebalancing. (a)
Effective as of the date hereof, the Facility Limit is hereby reduced to
$275,000,000 pursuant to section 2.16 of the TAA.  In connection with such
reduction of the Facility Limit, the Committed Investors’ Commitments are hereby
ratably reduced to the respective amounts set forth in the following table:
 
 
 

 
Committed Investor
 
 Commitment  
 BNS
 
  $98,000,000.00  
 BTMU
 
  $59,000,000.00   
 PNC
 
  $59,000,000.00   
 SunTrust
 
  $59,000,000.00 

 
(b)           On the date hereof, The SPV will partially repay Liberty Street’s
Investment in the amount of $155,844.15, provided that all accrued and unpaid
Yield and fees with respect to the portion of such Investment so repaid shall be
payable by the SPV to BNS on the next occurring Settlement Date. The SPV hereby
requests that each of BTMU or its related Conduit Investor, PNC, and SunTrust
make an additional Investment on the date hereof in the amount of $51,948.05 in
accordance with the terms of the TAA. For administrative convenience, the SPV
hereby instructs BTMU or its related Conduit Investor, PNC, and SunTrust to fund
the foregoing additional Investments by paying the proceeds thereof directly to
Liberty Street using wire instructions provided by BNS. The SPV shall be deemed
to have received the proceeds of
 
 


 
4
 
 


 
such funding from BTMU or its related Conduit Investor, PNC, or SunTrust (as
applicable) for all purposes immediately upon Liberty Street’s receipt thereof.
 
 
(c)           The parties hereto hereby consent to the non-ratable repayment of
the Liberty Street’s outstanding Investment on the terms set forth in clause (b)
above and the foregoing non-ratable increase in Investment by BTMU, PNC, and
SunTrust on the terms set forth in clause (b) above, in each case, as set forth
above on a one-time basis.
 
7.2           Conforming Amendments. The definition of "Letter of Credit
Sublimit" in the TAA is hereby replaced in its entirety with the following:
 
"Letter of Credit Sublimit" means, at any time, an amount equal to $275,000,000.
 
7.3           Revised Schedules. (a) Schedule 4.1(r) of the TAA is hereby
replaced in its entirety with Schedule 4.1(r) hereto.
 
(b)           Schedule 11.3 of the TAA is hereby amended to provide the
following notice address for BNS:
 
 

 The Bank of Nova Scotia  250 Vesey Street, 23rd Floor,  New York, NY 10281
 Attention:    Darren Ward, Director  Tel. No.:  (212) 225-5264  Facsimile No.:
 (212) 225-5274  Email:  darren.ward@scotiabank.com

 
                                                                                                
SECTION 8.  Consents.  Each of the parties hereto agrees and consents to the
transactions set forth in Sections 1 through 7 above.
 
SECTION 9.  Representations and Warranties.  Each of Ashland, Hercules, Ashland
Specialty Ingredients, ISP Technologies, Ashland Elastomers and the SPV, as to
itself, hereby represents and warrants to each of the other parties hereto as
follows:
 
(a)           after giving effect to this Agreement and the transactions
contemplated hereby, no Termination Event or Potential Termination Event shall
exist;
 
(b)           the representations and warranties of such Person set forth in the
Transaction Documents to which it is a party (as amended hereby) are true and
correct as of the date hereof (except to the extent such representations and
warranties relate solely to an earlier date and then as of such earlier date);
and
 
(c)           this Agreement constitutes the legal, valid and binding
obligations of such Person enforceable against such Person in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or
 
 


 
5
 
 


similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
SECTION 10.  No Proceedings.  Notwithstanding the removal of each Subject
Originator as a party to the Sale Agreement, the TAA and the other Transaction
Documents hereby, each Subject Originator covenants and agrees, for the benefit
of the remaining parties to the Sale Agreement and the TAA, that it shall not
institute against the SPV, or join any other Person in instituting against the
SPV, any proceeding of a type referred to in the TAA’s definition of Event of
Bankruptcy until one (1) year and one (1) day after the Final Payment
Date.  This Section 10 shall survive the transactions contemplated hereby and
any termination of this Agreement.
 
SECTION 11.  Pro Forma Master Servicer Report.  On or prior to the date hereof,
the Master Servicer shall deliver to the SPV, the Agent and each Managing Agent
a pro forma Master Servicer Report as of June 30, 2014 setting forth the
characteristics of the Receivables, excluding the Subject Originators and the
Receivables originated thereby.
 
SECTION 12.  Conditions to Effectiveness.  This Agreement shall become effective
as of the date hereof upon receipt by the Agent of:
 
(a)           counterparts to this Agreement duly executed by each of the
parties hereto; and
 
(b)           the pro forma Master Servicer Report described in Section 11
above.
 
SECTION 13.  Effect of Agreement; Ratification.  Except as specifically amended
hereby, the Transaction Documents are hereby ratified and confirmed in all
respects, and all of their provisions shall remain in full force and
effect.  This Agreement shall not be deemed to expressly or impliedly waive,
amend, or supplement any provision of any Transaction Document other than as
specifically set forth herein.
 
SECTION 14.  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 15.  Governing Law.  This Agreement shall be deemed to be a contract
made under and governed by the internal laws of the State of New York without
giving effect to any conflicts of laws principles that would apply the
substantive laws of any other jurisdiction.
 
SECTION 16.  Section Headings.  The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or the Purchase Documents or any provision hereof or thereof.
 
SECTION 17.  Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
 
 


 
6
 
 


[Signature pages follow.]
 


 
7
 
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 



 
ASHLAND INC.
         
By:  /s/ Eric N. Boni 
   
Name:  Eric N. Boni
   
Title:  Vice President and Treasurer
 

 
 

 
HERCULES INCORPORATED
         
By:  /s/ Eric N. Boni 
   
Name:  Eric N. Boni
   
Title:  Vice President - Finance
 

 

 

 
ASHLAND SPECIALTY INGREDIENTS G.P.
         
By:  /s/ Lynn P. Freeman
   
Name:  Lynn P. Freeman
   
Title:  Vice President / Assistant Secretary
and Treasurer
 



 

 
ISP TECHNOLOGIES INC.
         
By:  /s/ Lynn P. Freeman
   
Name:  Lynn P. Freeman
   
Title:  Vice President / Assistant Secretary
and Treasurer
 

 





 
ASHLAND ELASTOMERS LLC
         
By:  /s/ Eric N. Boni 
   
Name:  Eric N. Boni
   
Title:  Vice President - Finance
 


 
[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
S-1
 



 
 
 
 


 



 
CVG CAPITAL III LLC
         
By:  /s/ Brian D. Menshouse
   
Name:  Brian D. Menshouse
   
Title:  President
           


 










[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
S-2
 



 
 
 
 





 
LIBERTY STREET FUNDING LLC, as a Conduit
Investor and an Uncommitted Investor
         
By:  /s/ Jill A. Russo
   
Name:  Jill A. Russo
   
Title:  Vice President
           

 

 




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
S-3
 



 
 
 
 
 



 
GOTHAM FUNDING CORPORATION, as a Conduit
Investor and an Uncommitted Investor
         
By: /s/ David V. DeAngelis
   
Name:  David V. DeAngelis
   
Title:  Vice President
           















[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
S-4
 



 
 
 
 





 
THE BANK OF NOVA SCOTIA, as Agent, a Letter of
Credit Issuer, a Committed Investor, a Managing Agent and
an Administrator
 
         
By: /s/ Michael Grad
   
Name:  Michael Grad
   
Title:  Director
           







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
S-5
 



 
 
 
 





 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Managing Agent and Administrator
for the BTMU Investor Group
 
 
         
By: /s/ Eric Williams
    Name:  Eric Williams    
Title:  Managing Director
                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Letter of Credit Issuer and
Committed Investor for the
BTMU Investor Group
             
By: /s/ Mark Campbell 
   
Name:  Mark Campbell
Title:  Authorized Signatory
 
 







[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]





 
S-6
 



 
 
 
 


 



 
PNC BANK, NATIONAL ASSOCIATION, as a Letter of
Credit Issuer, a Managing Agent, and a Committed Investor
         
By: /s/ Mark Falcione
   
Name:  Mark Falcione
   
Title:  Executive Vice President
           










[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



 
S-7
 



 
 
 
 





 
SUNTRUST BANK, as a Letter of Credit Issuer,
a Committed Investor and a Managing Agent
         
By: /s/ Emily Shields         
   
Name:  Emily Shields
   
Title:  First Vice President
           













 
S-8
 



 

